Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the self-powered sensor arrays" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 9.
Claim 20 recites the limitation "the electrical energy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the energy storage" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 which depends from claim 19, refers to “storing the electrical energy”. This is unclear because claim 19 only refers to “producing mechanical energy”. 
Allowable Subject Matter
Claims 1-8 and 17-19 allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, 17 and 19, Cravatte (U.S 2012/0145461A1) disclose a sensor array (10, fig. 1) for sensing (via sensors 22, 24L, 24U, 26, 28) environmental parameters along a drillstring (refer to para 0044), the sensor array (10) comprising: an outer collar (12); an inner ring (14) rotatably supported within the outer collar (12); a plurality of bearing elements (13, 25) retained on an outer surface of the inner ring (14); and a plurality of sensors (22, 24L, 24U, 26, 28). 
However, Cravatte fail to teach the outer collar having a plurality of moveable member retainers formed therein; a plurality of moveable members movably disposed in the plurality of moveable member retainers; the plurality of bearing elements positioned to displace the plurality of moveable members relative to the plurality of moveable member retainers in response to relative rotation between the inner ring and the outer collar; a plurality of shape memory material elements, each shape memory material element arranged in one of the plurality of moveable member retainers; each distance sensor disposed in a respective moveable member retainer of the plurality of moveable member retainers and between a respective shape memory material element in the respective moveable member retainer and a respective moveable member movably disposed in the moveable member retainer, each distance sensor comprising a first sensing element and a second sensing element arranged in opposing relation, the first sensing element and the second sensing element separated by a gap that is responsive to a shape change of a respective shape memory material element and a displacement of the respective moveable member.  
Hay (U.S. 2010/0219646A1) teach an apparatus for generating power downhole comprising an inner tubular (202) and an outer cover (204), a shape memory material (210) and piezoelectric elements (211, see figs. 2A-2D). However, Hay fails to teach the missing limitations of Cravatte or reasons to modify Cravatte to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gooneratne et al. (U.S. 2020/0165905A1), Kim et al. (U.S. 9847738B2), Hay et al. (U.S. 2013/0328442A1), and Dorel et al. (U.S. 6109372).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672